DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/226,293 filed 4/9/21.  
Claim(s) 1-20 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 201811459715.8, filed 11/30/18, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 201811459715.8 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 15  18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted the step between the “selecting” step and the “returning” step.  It seems like there is nothing relate between the two steps/limitations.  Returning the set of attribute information or the corresponding network function service have nothing to do with “service content condition”, “service quality condition” and “service quality data”.  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abtin, U.S. Pub/Patent No. 2021/0410057 A1.
As to claim 1, Abtin teaches a method for providing meta data information of a network function service, wherein the method comprises: 
obtaining, by a network function repository function device, service quality data of m network function services, wherein m is a positive integer (Abtin, page 3, paragraph 38-40; page 8, paragraph 122; i.e., [0040] By selecting an NF instance that belongs to a cluster of NF instances, the NF service can provide the requested service while fulfilling latency requirements and/or requirements of high availability; [0122] The present application also discloses a service with which a trusted application function (AF) of a mobile communication network, may request a service from a network function (NF), which service meets requirements from the AF); 
receiving, by the network function repository function device, a service query request from a first network function service consumer device, wherein the service query request comprises a service content condition, and wherein the service content condition is used to describe a requirement of the first network function service consumer device for service content of a required network function service (Abtin, page 3, paragraph 40; i.e., [0040] By selecting an NF instance that belongs to a cluster of NF instances, the NF service can provide the requested service while fulfilling latency requirements and/or requirements of high availability); 
selecting, by the network function repository function device, n network function services from the m network function services based on the service content condition, a service quality condition, and the service quality data of the m network function services, wherein the service quality condition is used to describe a requirement on service quality of a network function service, and wherein n is a positive integer no greater than m (Abtin, page 3, paragraph 40; i.e., [0040] This information may be in the form of an NF instance cluster identity (ID) that defines a cluster of NF instances providing the requested NF service Sl. By selecting an NF instance that belongs to a cluster of NF instances, the NF service can provide the requested service while fulfilling latency requirements and/or requirements of high availability); and 
returning, by the network function repository function device, a service query response to the first network function service consumer device, wherein the service meta data information of the n network function services, and wherein the meta data information is a set of attribute information that describes a corresponding network function service or a set of attribute information that describes a network function instance that provides the corresponding network function service (Abtin, page 5, paragraph 70; i.e., [0070] Action S418: The NRF now uses the service operation "Nnrf_NFDiscovery_ Response", being a response to the discovery request as sent by the NF service consumer 408. Now, the NRF discovery response comprises said one or more addresses for the requested target NF service, but in addition, the response may also comprise a NF cluster instance ID if present, which relates NF instances providing the requested NF service and a single particular NF, as implemented by a VNF, hosting the NF instances that provide the requested NF service. This additional information makes the NF service consumer aware of that the requested NF service can be accessed using these IP addresses, fulfilling latency requirements and requirements on High availability (HA) (according to the description in Detail Description (paragraph 85); a protocol name, an IP address (or a fully qualified domain name) of the NFS or an IP address (or a fully qualified domain name) of an NFSP device that provides the NFS, port information, and path information)).
As to claim 2, Abtin teaches the method as recited in claim 1, wherein receiving, by the network function repository function device, the service quality data of the m network function services from a network function quality collector device (Abtin, page 3, paragraph 40; i.e., [0040] By selecting an NF instance that belongs to a cluster of NF instances, the NF service can provide the requested service while fulfilling latency requirements and/or requirements of high availability).
As to claim 3, Abtin teaches the method as recited in claim 2, wherein sending, by the network function repository function device, identifiers of the m network function services to the network function quality collector device (Abtin, page 5, paragraph 70; i.e., [0070] This information may be in the form of an NF instance cluster identity (ID) that defines a cluster of NF instances providing the requested NF service Sl).
As to claim 4, Abtin teaches the method as recited in claim 2, wherein receiving, by the network function repository function device, a first subscription notification message from the network function quality collector device, wherein the first subscription notification message comprises service quality data of at least one network function service (Abtin, page 8, paragraph 122-123; i.e., [0122] The present application also discloses a service with which a trusted application function (AF) of a mobile communication network, may request a service from a network function (NF), which service meets requirements from the AF. For this purpose, a Network exposure function (NEF) uses a service operation for notifying exposure to the AF. An AF, as trusted by an operator, may subscribe for information at the NEF in a first subscription. Upon establishment of this first subscription of information, subscribed information may be exposed to the AF. Upon establishment this second subscription, the NRF may determine information based on the second subscription, and provide this information as a notification about status updates being sent from the NRF to the NEF. A status update may thus comprise one or more addresses for the target NF service, and one or more NF cluster instance identities).
As to claim 5, Abtin teaches the method as recited in claim 4, wherein sending, by the network function repository function device, a first subscription request message to the network function quality collector device, wherein the first subscription request message is used to indicate the network function quality collector device to send service quality data of the network function service to the network function repository function device (Abtin, page 8, paragraph 122-123; i.e., [0122] The present application also discloses a service with which a trusted application function (AF) of a mobile communication network, may request a service from a network function (NF), which service meets requirements from the AF. For this purpose, a Network exposure function (NEF) uses a service operation for notifying exposure to the AF. An AF, as trusted by an operator, may subscribe for information at the NEF in a first subscription. Upon establishment of this first subscription of information, subscribed information may be exposed to the AF. The NEF may in turn subscribe for information at the network repository function (NRF) in a second subscription).
As to claim 6, Abtin teaches the method as recited in claim 5, wherein the first subscription request message further comprises identifiers of the m network function services (Abtin, page 5, paragraph 70; i.e., [0070] This information may be in the form of an NF instance cluster identity (ID) that defines a cluster of NF instances providing the requested NF service Sl. These NF instances are hosted by one and the same NF that is implemented by the virtualized, VNF l, 202. The two or more NF instances 204 have the same address, address "X". Within the cluster of NF instances, being addressable by the address, address "X", load balancing (LB) 206 may be performed between the NF instances 204).
As to claim 7, Abtin teaches the method as recited in claim 2, wherein the network function quality collector device is a network data analysis function device (Abtin, figure 6).
As to claim 9, Abtin teaches the method as recited in claim 1, wherein before receiving the service query request, the network function repository function device further receives the service quality condition from a network function management function device (Abtin, page 9, paragraph 132-133; i.e., [0132] Latency critical NF service consumers/clients can dynamically select which NF instances shall provide the requested target NF service, and which NF shall host said target NF service; [0133] It is also an advantage that NF service consumers/clients having stringent High availability (HA) requirements can decide how their HA policy shall be enforced, e.g. the NF exposing the service address may have internal HA mechanism behind the exposed address. Alternatively, the NF service consumer/client may have to enforce HA mechanism based on a NF cluster instance identity and a range of IP addresses towards a specific NF).
As to claim 10, Abtin teaches the method as recited in claim 9, wherein before receiving the service quality condition from the network function management function device, the network function repository function device further sends, to the network function management function device, a request message used to obtain the service quality condition (Abtin, page 8, paragraph 122; i.e., [0122] The present application also discloses a service with which a trusted application function (AF) of a mobile communication network, may request a service from a network function (NF), which service meets requirements from the AF. Upon establishment this second subscription, the NRF may determine information based on the second subscription, and provide this information as a notification about status updates being sent from the NRF to the NEF. A status update may thus comprise one or more addresses for the target NF service, and one or more NF cluster instance identities).
As to claim 11, Abtin teaches the method as recited in claim 9, wherein receiving, by the network function repository function device, a second subscription notification message from the network function management function device, wherein the second subscription notification message comprises the service quality condition (Abtin, page 8, paragraph 122; i.e., [0122] The present application also discloses a service with which a trusted application function (AF) of a mobile communication network, may request a service from a network function (NF), which service meets requirements from the AF. Upon establishment of this first subscription of information, subscribed information may be exposed to the AF. The NEF may in turn subscribe for information at the network repository function (NRF) in a second subscription. Upon establishment this second subscription, the NRF may determine information based on the second subscription, and provide this information as a notification about status updates being sent from the NRF to the NEF).
As to claim 12, Abtin teaches the method as recited in claim 11, wherein before receiving the second subscription notification message from the network function management function device, the network function repository function device further send the service quality condition to the network function repository function device (Abtin, page 8, paragraph 122; i.e., [0122] The present application also discloses a service with which a trusted application function (AF) of a mobile communication network, may request a service from a network function (NF), which service meets requirements from the AF.  Upon establishment of this first subscription of information, subscribed information may be exposed to the AF. The NEF may in turn subscribe for information at the network repository function (NRF) in a second subscription).
As to claim 13, Abtin teaches the method as recited in claim 1, wherein the service query request comprises the service quality condition, and wherein the network function repository function device obtains the service quality condition from the service query request (Abtin, page 8, paragraph 122; i.e., [0122] The present application also discloses a service with which a trusted application function (AF) of a mobile communication network, may request a service from a network function (NF), which service meets requirements from the AF. A status update may thus comprise one or more addresses for the target NF service, and one or more NF cluster instance identities).
As to claim 14, Abtin teaches the method as recited in claim 1, wherein the service quality condition is a service quality selection policy or a service quality constraint condition, wherein the service quality selection policy comprises a service quality factor that is preferentially referenced when an network function service is selected, and wherein the service quality constraint condition describes a condition that is met by service quality data of a target network function service (Abtin, page 5, paragraph 70; i.e., [0070] By selecting an NF instance that belongs to a cluster of NF instances, the NF service can provide the requested service while fulfilling latency requirements and/or requirements of high availability).

Claim(s) 15, 16-17 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 1, 5-6.  Therefore, claim(s) 15, 16-17 is/are also rejected for similar reasons set forth in claim(s) 1, 5-6.

Claim(s) 18, 19, 20 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 1, 6, 11.  Therefore, claim(s) 18, 19, 20 is/are also rejected for similar reasons set forth in claim(s) 1, 6, 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abtin, U.S. Pub/Patent No. 2021/0410057 A1 in view of Abiri, U.S. Patent/Pub. No. 2004/0203727 A1.
As to claim 8, Abtin teaches the method as recited in claim 1, wherein obtaining, by the network function repository function device, the service quality data of the m network function services comprises: 
obtaining service quality sample data of p network function services of the m network function services from at least one second network function service consumer device, wherein the service quality sample data is used to describe at least one of runtime information or running result information of the p network function services, and wherein p is a positive integer no greater than m (Abtin, page 4, paragraph 55; i.e., [0055] In the example shown in FIG. 3, a consumer/client
service discovery procedure ''Nnrf_NFDiscovery_Request" for service-I (Sl) results in IP addresses "a", "b", "c", "d", "e", "f', "g", and "h" being provided from NRF in NRF discovery response. Additional information is however also provided in the form of a NF cluster instance ID-1 of NF instances addressable using IP-addresses "a", "b", "c", and "d", and a NF cluster instance ID-2 of NF instances addressable
using IP-addresses "e", "f', "g", and "h").
	But Abtin failed to teach the claim limitation wherein calculating service quality data of the p network function services based on the service quality sample data.
However, Abiri teaches the limitation wherein calculating service quality data of the p network function services based on the service quality sample data (Abiri, page 3, paragraph 45 & 49; i.e., [0045] computing, based on the input data, a measure of quality of service in the network as a function of a frequency hopping characteristic of a transmitter serving at least one of the sectors).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Abtin to substitute quality of service from Abiri for network function instance from Abtin to optimizing frequency distribution (Abiri, page 1, paragraph 4).

Listing of Relevant Arts
Zhu U.S. Patent/Pub. No. 2016/0173384 A1 discloses transmitting network packet through a network interface corresponding to port number, IP.
Stewart, U.S. Patent/Pub. No. US 20020087707 A1 discloses different network quality of service for various network elements.
Shen, U.S. Patent/Pub. No. US 20170064039 A1 discloses service function path with different policies on the certain service function.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.